FILED
January 20, 2017

TN COURT OF
WORKERS’
COMPENSATION
CLAIMS

TENNESSEE BUREAU OF WORKERS’ COMPENSATION Time: 2:55 PM
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

 

AT MEMPHIS
YONGAN LI, ) Docket No.: 2015-08-0175
Employee, )
Vv. )
HTI TECHNOLOGY & ) State File No.: 85834 2014
INDUSTRIES, LLC, )
Employer, )
And )
MIDDLESEX INSURANCE Co., ) Judge Allen Phillips
Insurance Carrier. )

 

COMPENSATION ORDER GRANTING EMPLOYER’S MOTION FOR
SUMMARY JUDGMENT

 

This matter came before the undersigned Workers’ Compensation Judge on
January 9, 2017, upon HTI Technology and Industries, LLC’s (HTI’s) Motion for
Summary Judgment filed pursuant to Tennessee Rule of Civil Procedure 56. HTI filed a
Statement of Undisputed Facts and Memorandum of Law in support of its motion. Mr. Li
did not file a response to the motion.

The central legal issue is whether HTI demonstrated to the Court that Mr. Li’s
evidence is sufficient to establish the essential elements of his claim at this summary
judgment stage of the case. For the following reasons, the Court finds HTI has shown
Mr. Li’s evidence is insufficient to establish the essential elements of his claim and,
accordingly, holds it is entitled to summary judgment.

Procedural History
Mr. Li filed a Petition for Benefit Determination for an alleged hernia injury.

When the parties did not resolve the disputed issues through mediation, the mediating
specialist filed a Dispute Certification Notice. Mr. Li failed to file a Request for Hearing
within sixty days of the issuance of the DCN, and the Court set the matter for a Show
Cause Hearing. At the Show Cause Hearing, the Court found Mr. Li provided sufficient
explanation to allow his case to continue without dismissal and ordered him to file a
hearing request by a day certain. Mr. Li filed a Request for Initial Hearing, and the Court
entered an Initial Hearing Order on January 29, 2016. The Court notes that attorney
Mark Lambert represented Mr. Li until Mr. Lambert’s withdrawal on September 26,
2016.

On October 25, 2016, HTI filed this Motion for Summary Judgment with the
required supporting Statement of Undisputed Material Facts in accord with Tennessee
Rule of Civil Procedure 56. Mr. Li did not file a response as required by Rule 56.

The Court conducted a hearing on HTI’s motion on January 9, 2017. Mr. Li asked
the Court to continue the matter to allow him “to get an attorney.” The Court denied the
request and noted that, during an October 24, 2016 Status Conference, Judge Umsted
continued this case at the time of transfer of the case to the undersigned. The Court
further noted that, at the October 24 hearing, HTI advised the Court and Mr. Li of the
impending summary judgment motion and, at that time, Mr. Li stated he “may retain an
attorney.” See “Order of Continuance” (October 24, 2016).

After denial of his continuance request, Mr. Li asked to “withdraw” his claim. The
Court inquired if he were referring to a non-suit, at which point HTI objected pursuant to
Tennessee Rule of Civil Procedure 41.01(1) to a non-suit taken while a summary
Judgment was pending. Mr. Li then elected to proceed and presented argument on his
own behalf.

Analysis

Motions for summary judgment are controlled by Tennessee Rule of Civil
Procedure 56 and Tennessee Code Annotated section 20-16-101 (2016). Payne v. D and
D Elec., No. 2014-01-0023, 2016 TN Wrk. Comp. App. Bd. LEXIS 21, at *7-8 (Tenn.
Workers’ Comp. App. Bd. May 4, 2016). Specifically, Rule 56.06 provides that if a
motion for summary judgment is properly made and supported, “an adverse party may
not rest on mere allegations or denials of the adverse party’s pleadings, but his or her
response, by affidavits or as otherwise provided in [the] rule, must set forth specific facts
showing that there is a genuine issue for trial.” Jd. Moreover, “[i]f the adverse party does
not so respond, summary judgment, if appropriate, shall be entered against the adverse
party.” Id. (Emphasis added).

Because a summary judgment motion is potentially dispositive, the Court must
also consider Rule 4.01B. of the Practices and Procedures of this Court. That rule
provides:
If a dispositive motion is opposed, a response to the motion must be filed
and served on all parties or their counsel, on or before thirty calendar days
after the filing of the dispositive motion. The response shall be in writing
and shall state with particularity the grounds for the opposition. If no
opposition is filed, the dispositive motion will be considered unopposed.

In this case, Mr. Li did not file a response to HTI’s motion. Thus, under the
Court’s own Rule 4.01B., this Court must consider HTI’s motion unopposed. So
considered, the Court turns to the issue of whether, under Rule 56.06, entry of summary
judgment is “appropriate.” See Tenn. R. Civ. Pro. 56.06 (2016).

In determining whether summary judgment is appropriate, the Court must apply
the following standard of Tennessee Code Annotated section 20-16-101:

In motions for summary judgment in any civil action in Tennessee, the
moving party who does not bear the burden of proof at trial shall prevail on
its motion for summary judgment if it:

(1) Submits affirmative evidence that negates an essential
element of the nonmoving party’s claim; or,

(2) | Demonstrates to the court that the nonmoving party’s
evidence is insufficient to establish an _ essential
element of the nonmoving party’s claim.

Payne, at *8, quoting Tenn. Code Ann. § 20-16-101 (2016).

In this case, Mr. Li alleged a hernia injury. Accordingly, he “must definitely
[prove] to the satisfaction of the court” that:

(1) There was an injury resulting in hernia or rupture;

(2) The hernia or rupture appeared suddenly;

(3) It was accompanied by pain;

(4) The hernia or rupture immediately followed the accident; and

(5) The hernia or rupture did not exist prior to the accident for which
compensation is claimed.

Tenn. Code Ann. § 50-6-212(a) (2016).

Moreover, any hernia meeting the above criteria must arise “primarily out of and
in the course and scope of the employment.” Tenn. Code Ann. § 50-6-212(b) (2016).
“Arising primarily out of and in the course and scope of employment” requires a
showing, to a reasonable degree of medical certainty, that the employment causing
disablement or the needs for medical treatment contributed more than 50% considering

3
all causes. Tenn. Code Ann. § 50-6-102(14)(C) (2016). “Shown to a reasonable degree of
medical certainty” means that, in the opinion of the treating physician, it is more likely
than not considering all causes. Tenn. Code Ann. § 50-6-102(14)(D) (2016).

To demonstrate the insufficiency of Mr. Li’s evidence to support his hernia claim,
HTI set forth the following undisputed facts:

e Mr. Li alleged bilateral hernias when lifting a truck bed cover (citing the
First Report of Work Injury);

e Mr. Li did not report feeling any pain or noticing the appearance of a bulge
immediately following the activity (citing Mr. Li’s recorded statement
taken by HTD;

e Mr. Li did not feel pain or notice the appearance of a bulge until several
days after the alleged date of injury (citing Mr. Li’s recorded statement
taken by HT];

e Mr. Li reported to his treating physician that he first felt pain one week
earlier, which would have been nine days after the alleged injury (citing
medical records filed with the Bureau);

e Mr. Li denied any trauma when describing his condition to the treating
physician (citing medical records filed with the Bureau); and,

e Mr. Li failed to produce any expert medical proof establishing a causal
connection between his employment and the alleged hernia.

To successfully counter these undisputed facts, Mr. Li must “demonstrate the
existence of specific facts in the record which could lead a rational trier of fact to find in
[his] favor[.]” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 8.W.3d 235, 265
(Tenn. 2015). In so doing, he must do more than simply offer hypothetical evidence; he
must produce evidence at this summary judgment stage of the case that is sufficient to
establish the essential elements of his workers’ compensation claim. /d. at 265. This
Court must review any evidence submitted in the light most favorable to Mr. Li and draw
all reasonable inferences in his favor. Payne, at *12, citing Martin v. Norfolk S. Ry Co.,
271 S.W.3d 76, 84 (Tenn. 2008).

Mr. Li neither produced any specific facts to establish the statutory requirements
for a compensable hernia nor any specific facts to demonstrate his hernia injury arose
primarily out of and in the course and scope of his employment at HTI. Thus, based upon
the undisputed facts alleged by HTT, the Court finds summary judgment appropriate.

Accordingly, the Court grants HTI’s Motion for Summary Judgment and
dismisses Mr. Li’s claim with prejudice. The Court taxes the filing fee of $150.00 to HTI
pursuant to Tennessee Compilation Rules and Regulations Rule 0800-02-21-.07, to be
paid within five days of the entry of this Order. In addition, HTI shall prepare and submit
an SD-1 form within ten days of the date of this order.

IT IS SO ORDERED.

ENTERED this the 20th day of January, 2017.

\

Judge Allen
Court of Workers’ Compepsation Claims

 

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on this the 20th day of January, 2017.

 

 

 

 

 

 

 

 

 

Name Certified | First Via Service sent to:
Mail Class | Email
Mail

Yongan Li, xX xX 4780 Thornberry Cove
Self-Represented Southaven, MS 38672
Employee
Lee Anne Murray, Esq., x leeamurray@feeneymurray.com
Mary Head, Esq., maryhead@feeneymurray.com
Employer’s Counsel erica@feeneymurray.com

 

‘nc Al Lars

 

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims